DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on February 2, 2020. Claims 1-7 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on February 26, 2020 and June 25, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for JP2019-042641 dated March 8, 2019.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it contains reference numerals.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1 should include a colon after “comprising”; 
Claim 1 and claim 7 should replace the commas separating limitations with semicolons; and
Claim 7 should include a colon after “comprises.”  
Appropriate correction is required.

Claim Interpretation
Examiner notes that all of the claims contain at least one “if” clause. Under a broadest reasonable interpretation, the limitations triggered by the “if” clause do not have to be triggered. Therefore, all of the limitations triggered by the conditional “if” clause are not given any patentable weight beyond the required structural requirements needed to facilitate the conditional limitations. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.	a communication device… in claims 1 and 7. Structure for this limitation may be found in [0019] and [0026]; the communication interface is an example of a communication device which is defined as an interface circuit for connecting the ECU to an internal network based on the Controller Area Network or other standard. 
b.	a storage device… in claims 1 and 7. Structure for this limitation may be found in [0041]; the storage device may be a memory or some other type of storage device. However, the open-ended list results in insufficient structure under a 35 U.S.C. 112(f) interpretation. 
c.	control device… in claims 1-6. Structure for this limitation may be found at least at [0024]-[0025]; a processor and an ECE are examples of a control device. Additionally, all of the figures describe the corresponding software logic and structure. 
d.	first control device… in claim 7. Structure for this limitation may be found at least at [0024]-[0025]; a processor and an ECE are examples of a control device. Additionally, all of the figures describe the corresponding software logic and structure.
e.	second control device… in claim 7. Structure for this limitation may be found at least at [0024]-[0025]; a processor and an ECE are examples of a control device. Additionally, all of the figures describe the corresponding software logic and structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for numerical value types of ranges of input parameters for neural networks, does not reasonably provide enablement for other types of ranges or how to define other types of ranges for input parameters for neural networks which are not numerical values.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The portion of the scope of the claim which lies outside the scope of enablement would require undue experimentation under the Wands Factors. 
a.	The breadth of the claims includes any and all input parameters into any and all types of neural networks. In contrast, the specification is focused only on input parameters associated with numerical values;
b.	The nature of the invention for model aggregation for neural networks. Model aggregation is not typically limited to models only having numerical inputs;
c.	The state of the prior art presently includes neural networks with a wide range of potential inputs including, for example, images as inputs, shapes as inputs, and words as inputs. It is unclear how ranges of any of these types of inputs may be determined, and the present specification fails to address any other types of inputs besides examples of numerical value inputs; and
d.	The applicant fails to provide any direction on how to define a range for inputs other than numerical inputs.
Because the breadth of the claims falls outside of the scope of the disclosure, claims 1-7 stand rejected under 35 U.S.C. 112(a) for failing to provide enablement for the entire scope of the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation storage device… found in claims 1 and 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, at least [0041] describes a memory as an example of a storage device and also indicates that it could be “or another storage device.” This is interpreted as an open-ended list which is insufficient structure for an interpretation under 35 U.S.C. 112(f). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites a communication device able to communicate with a plurality of vehicles in which neural network models are learned. It is unclear if the communication device is used for learning the neural network models or if one or more of the vehicles learns one or more neural networks. For purposes of this Action, Examiner is interpreting this limitation to mean that the communication device may communicate with a plurality of vehicles which are able to learn neural network models.

Claim 1 recites a storage device storing a part of the neural network models sent from the plurality of vehicles. It is unclear whether a portion of each neural network is sent, a portion of a subsection of each neural network model is sent, a portion of all of the neural network models is sent, or if there is some other meaning. Examiner is interpreting this limitation to require any portion of any neural network sent by any of the plurality of vehicles. 

Claim 1 recites the neural network model outputs at least one output parameter from a plurality of input parameters. It is unclear whether there are different types of input parameters or if there are several of the same type of input parameter. Additionally, it is unclear whether the output parameter is selected from the plurality of input parameters, whether the type of output parameter is selected from the type of input parameters, if there is an output parameter based on one or more input parameters, or if there is some other meaning. For purposes of this Action, Examiner is interpreting this limitation to mean that there is an association between one or more input parameters and one or more output parameters of the neural network. 

Claim 1 recites compare ranges of the plurality of input parameters which were used for learning the new neural network model and ranges of the plurality of input parameters which were used for learning a current neural network mode…. It is unclear how the range may be defined. For example, neural networks may have images as inputs, shapes as inputs, lidar data as inputs, numbers as inputs, or any number of other types of inputs. It is unclear how a range may be defined for many types of inputs. Examiner notes that Applicant gives examples of the types of inputs (see Instant Specification at least at [0053]-[0054]). However, there is no guidance as to how a range may be defined for any other number of types of inputs for a neural network which are not numerical. Claims 2-7 are rejected under essentially the same reasoning. For purposes of this Action, Examiner is interpreting this limitation to be conditional and, therefore, lacking patentable weight.

Claim 1 recites compare ranges of the plurality of input parameters which were used for learning the new neural network model and ranges of the plurality of input parameters which were used for learning a current neural network model. It is unclear how the ranges are compared to one another. For example, there are different types of input parameters which may include, for example, speed and the angle of trajectory. It is unclear how ranges of two different types of input parameters may be compared. For purposes of this Action, Examiner is interpreting this limitation to be conditional and, therefore, lacking patentable weight.

Claim 1 recites determine whether to replace the current neural network model with the new neural network model. It is unclear how this determination is being made. For at least the reasons the previous limitations are unclear, the result is also unclear. Additionally/alternatively, it is unclear how the ranges are compared and what the requirement is for replacement of one neural network for the other. Claims 2-7 are rejected under essentially the same reasoning. For purposes of this Action, Examiner is interpreting this limitation to be conditional and, therefore, lacking patentable weight.

Claim 1 recites the limitation the neural network model.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 is rejected under similar reasoning. 

Claim 2 recites ranges of the plurality of input parameters which were used for learning the new neural network model twice. It is unclear if these limitations are intended to be the same limitation or two different limitations. Claims 3-5 are rejected under similar reasoning. For purposes of this Action, Examiner is interpreting this limitation to be conditional and, therefore, lacking patentable weight.

Claim 2 recites ranges of the plurality of input parameters which were used for learning the current neural network model and ranges of the plurality of input parameters which were used for learning a current neural network model. It is unclear if these are intended to be the same limitation or two different limitations. Claims 3-5 are rejected under similar reasoning. For purposes of this Action, Examiner is interpreting this limitation to be conditional and, therefore, lacking patentable weight.

Claim 2 recites date and time when the new neural network model finishes being learned is later than date and time when the current neural network model finishes being learned. It is unclear how a date and time may be determined for when a neural network model may complete the learning phase which makes it unclear how the comparison between the date and time may be determined for each unfinished model. Claim 3 is rejected under similar reasoning. For purposes of this Action, Examiner is interpreting this limitation to be conditional and, therefore, lacking patentable weight. 

Claim 2 recites a number of combinations of the plurality of input parameters which were used for learning the new neural network model is smaller than a number of combinations of the plurality of input parameters which were used for learning the current neural network model. It is unclear what the combinations refer to for at least the same reasons that the plurality of input parameters are indefinite, as discussed above. Claims 3 and 5 are rejected under essentially the same reasoning. For purposes of this Action, Examiner is interpreting this limitation to be conditional and, therefore, lacking patentable weight.

The term abnormal in claim 6 is a relative term which renders the claim indefinite. The term abnormal is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what criteria may result in an abnormal value. For example, if the input parameter is speed, one may say that the speed of 200 mph is abnormal, because it is outside the typical range of a vehicle. Alternatively, values that are negative or values that are not numerical may be considered abnormal. Different criteria between two systems could result in one system finding the same value abnormal while the other system finds it to be normal. For purposes of this Action, Examiner is interpreting this limitation to be conditional and, therefore, lacking patentable weight.

Claim 6 comprises one criteria for deciding to not replace the current neural network and a different criteria for whether to replace the neural network. It is unclear which criteria is the primary criteria. For example, if one criterial results in not replacing the neural network and the other criteria results in replacing the neural network, the actual result is not defined. For purposes of this Action, Examiner is interpreting this limitation to be conditional and, therefore, lacking patentable weight.

Claim 7 is rejected at least for the same reasons claim 1 is rejected above. For purposes of this Action, Examiner is interpreting this limitation to be conditional and, therefore, lacking patentable weight.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2017/0279696 (hereinafter, “Vasseur”).

Regarding claim 1, Vasseur discloses a model aggregation device (see at least [0013] and [0096]; machine learning aggregation techniques are used via a computer or other device) comprising
 a communication device able to communicate with a plurality of vehicles in which neural network models are learned (see at least [0013]-[0014], [0027], and [0044]; the computer/device may communicate with nodes such as vehicles, and the vehicles may comprise a network such as a neural network for aggregation purposes), 
a storage device storing a part of the neural network models sent from the plurality of vehicles (see at least [0014], [0044], and the application generally; a memory may be used to store data sent and received from vehicles such as networks like neural networks), and 
a control device, wherein 
the neural network model outputs at least one output parameter from a plurality of input parameters (see at least [0042]-[0044]; the networks may comprise a series of input parameters associated with outputs), and 
the control device is configured to, if receiving a new neural network model from one vehicle among the plurality of vehicles through the communication device, compare ranges of the plurality of input parameters which were used for learning the new neural network model and ranges of the plurality of input parameters which were used for learning a current neural network model stored in the storage device to thereby determine whether to replace the current neural network model with the new neural network model (Examiner notes that this is an optional limitation which is not required for the claim).

Regarding claim 2, Vasseur discloses all of the limitations of claim 1. Additionally, Vasseur discloses wherein the control device is configured to replace the current neural network model with the new neural network model if ranges of the plurality of input parameters which were used for learning the new neural network model are broader than ranges of the plurality of input parameters which were used for learning the current neural network model, a number of combinations of the plurality of input parameters which were used for learning the new neural network model is smaller than a number of combinations of the plurality of input parameters which were used for learning the current neural network model, and date and time when the new neural network model finishes being learned is later than date and time when the current neural network model finishes being learned (Examiner notes that this is an optional limitation which is not required for the claim).

Regarding claim 3, Vasseur discloses all of the limitations of claim 1. Additionally, Vasseur discloses wherein the control device is configured to replace the current neural network model with the new neural network model if ranges of the plurality of input parameters which were used for learning the new neural network model are narrower than ranges of the plurality of input parameters which were used for learning the current neural network model, a number of combinations of the plurality of input parameters which were used for learning the new neural network model is greater than a number of combinations of the plurality of input parameters which were used for learning the current neural network model, and date and time when the new neural network model finishes being learned is later than date and time when the current neural network model finishes being learned (Examiner notes that this is an optional limitation which is not required for the claim).

Regarding claim 4, Vasseur discloses all of the limitations of claim 1. Additionally, Vasseur discloses wherein the control device is configured to replace the current neural network model with the new neural network model if ranges of the plurality of input parameters which were used for learning the new neural network model are broader than ranges of the plurality of input parameters which were used for learning the current neural network model (Examiner notes that this is an optional limitation which is not required for the claim).

Regarding claim 5, Vasseur discloses all of the limitations of claim 1. Additionally, Vasseur discloses wherein the control device is configured to replace the current neural network model with the new neural network model if ranges of the plurality of input parameters which were used for learning the new neural network model are equal to ranges of the plurality of input parameters which were used for learning the current neural network model and a number of combinations of the plurality of input parameters which were used for learning the new neural network model is greater than a number of combinations of the plurality of input parameters which were used for learning the current neural network model (Examiner notes that this is an optional limitation which is not required for the claim).

Regarding claim 6, Vasseur discloses all of the limitations of claim 1. Additionally, Vasseur discloses wherein the control device is configured not to replace the current neural network model with the new neural network model if a value of at least one of the plurality of input parameters which were used for learning the new neural network model is abnormal (Examiner notes that this is an optional limitation which is not required for the claim).

Regarding claim 7, Vasseur discloses a model aggregation system comprising a server and a plurality of vehicles, wherein each of the plurality of vehicles (see at least [0013] and [0096]; machine learning aggregation techniques are used via a computer or other device) comprises 
a first communication device able to communicate with the server (see at least [0013]-[0014], [0027], and [0044]; the computer/device(s) may communicate with nodes such as vehicles, and the vehicles may comprise a network such as a neural network for aggregation purposes) and 
a first control device (see at least [0013] and [0096]; machine learning aggregation techniques are used via a computer or other device) configured to perform learning of a neural network model outputting at least one output parameter from a plurality of input parameters (see at least [0042]-[0044]; the networks may comprise a series of input parameters associated with outputs), 
the server (see at least [0030]; a server) comprises 
a second communication device able to communicate with the plurality of vehicles (see at least [0013]-[0014], [0027], and [0044]; the computer/device(s) may communicate with nodes such as vehicles, and the vehicles may comprise a network such as a neural network for aggregation purposes), 
a storage device storing a part of the neural network models sent from the plurality of the vehicles (see at least [0014], [0044], and the application generally; a memory may be used to store data sent and received from vehicles such as networks like neural networks), and 
a second control device (see at least [0013] and [0096]; machine learning aggregation techniques are used via a computer or other device), and 
the second control device is configured to, if receiving a new neural network model from one vehicle among the plurality of vehicles through the first communication device and the second communication device, compare ranges of the plurality of input parameters which were used for learning the new neural network model and ranges of the plurality of input parameters which were used for learning a current neural network model stored in the storage device to thereby determine whether to replace the current neural network model with the new neural network model (Examiner notes that this is an optional limitation which is not required for the claim).

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
a.	U.S. Pub. No. 2017/0279847 which relates to model aggregation for anomaly detection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663